DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0377099 to Hsueh et al. (Hsueh hereinafter) in view of DE 10033576 A1 to Hamada (Hamada).
Regarding claim 1, Hsueh teaches a miniature transportation device comprising: a gas inlet plate (20) comprising at least one inlet (200), at least one convergence channel (211) and a convergence chamber (210), wherein the at least one inlet is configured to introduce gas into the miniature transportation device, and a first, outer end of the at least one convergence channel is in fluid communication with the at least one inlet, and a second end of the at least one convergence channel is in communication with the convergence channel (or chamber), so that the gas fed from the at least one inlet is converged to the convergence chamber; a resonance plate (22) comprising a central aperture (220) spatially corresponding to the convergence chamber of the gas inlet plate; and a piezoelectric actuator (23) comprising: a suspension plate (230) comprising a first, upper (in Fig. 2A) surface and a second, lower (in Fig. 2A) surface; an outer frame (231) surrounding the periphery of the suspension plate and comprising an upper assembling surface and a bottom surface; at least one bracket (232) connected between the suspension plate and the outer frame to provide elastic support for the suspension plate; and a piezoelectric element (230c) attached on the first surface of the suspension plate; wherein the resonance plate is stacked on the assembling surface of the outer frame, and the gas inlet plate is stacked on the resonance plate, so that the gas inlet plate, the resonance plate and the piezoelectric actuator are stacked on each other sequentially, and a chamber gap (not labeled) is formed between the resonance plate and the piezoelectric actuator to define a first chamber, wherein when the piezoelectric actuator is enabled, the gas is fed through the at least one inlet of the gas inlet plate into the miniature transportation device, converged through the at least one convergence channel to the convergence chamber, transferred through the central aperture of the resonance plate, introduced into the first chamber, and transferred along a transportation direction through at least one vacant space (spanned by brackets 232) of the piezoelectric actuator to be discharged continuously.  Hsueh further teaches that the suspension plate and piezoelectric element may be circular (e.g. Figs. 4j-4l) and that the chamber gap varies by, i.e. is adjusted by, the brackets.  Hsueh does not teach a suspension plate having a diameter in the range between 4 mm and 8.5 mm.  Hamada teaches that the size of a piezoelectric diaphragm is a result effective variable in determining its resonant frequency (paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the diameter of the plate of Hsueh in order to achieve a desired resonant frequency.  See MPEP 2144.05.
Regarding claim 2, Hseuh teaches that, as the assembling surface is on an opposite side from the second surface, they are noncoplanar as shown in Fig. 5. 
Regarding claim 4, Hsueh teaches that the distance between the second surface of the suspension plate and the resonance plate is greater than the zero distance between the assembling surface and the resonance plate.
Regarding claim 5, Hsueh teaches, as shown in Fig. 5, that the distance between the first surface of the suspension plate and the resonance plate is greater than the distance between the bottom surface of the outer frame and the resonance plate.
Regarding claim 6, Hsueh teaches that the outer frame, the at least one bracket and the suspension plate collaboratively form a dish-like structure.
Regarding claim 7, as best understood by the examiner, Hsueh teaches that the suspension plate further comprises a bulge (230c) having a top surface, and the top surface and the assembling surface of the outer frame are non-coplanar as illustrated in Fig. 5.
Regarding claim 8, Hsueh teaches that, at least in some locations, the30Attorne Docket No. 5852-0263PUS I distance between the top surface of the bulge of the suspension plate and the resonance plate is greater than the zero distance between the assembling surface of the outer frame and the resonance plate.
Regarding claims 9 and 10, Hsueh teaches that the bulge (230c) is a circular convex structure, and the diameter of the bulge is either 0.4 to 0.5 times the diameter of the suspension plate or fundamentally similar in operation to such a range (see MPEP 2144.05 regarding similar ranges).
Regarding claim 11, Hsueh teaches an insulation plate (24) and a conducting plate (234), wherein the at least one insulation plate and the conducting plate are stacked under the piezoelectric actuator.
Regarding claim 12, Hsueh teaches a gas collecting plate (2B), wherein the gas collecting plate comprises a first perforation (263), a second perforation (264), a first pressure-releasing chamber (264), a first outlet chamber (29) and a fiducial surface (288), wherein the first outlet chamber has a raised structure, and the height of the raised structure is higher than the height of the fiducial surface, wherein the first perforation is in fluid communication with the first pressure-releasing chamber, and the second perforation is in fluid communication with the first outlet chamber, wherein the gas collecting plate, the piezoelectric actuator, the resonance plate and the gas inlet plate are stacked on each other sequentially, and the first chamber is defined by the chamber gap formed between the resonance plate and the piezoelectric actuator, wherein when the piezoelectric actuator is enabled, the gas is fed through the at least one inlet of the gas inlet plate into the miniature transportation device, converged through the at least one convergence channel to the convergence 31Attorney Docket No. 5852-0263PUS1 chamber, transferred through the central aperture of the resonance plate, introduced into the first chamber, and transferred to the gas collecting plate along the transportation direction through the at least one vacant space to be discharged continuously.
Regarding claim 13, Hsueh teaches that a surface of the gas collecting plate is concaved to define a gas-collecting chamber (265), and the gas-collecting chamber is in at least indirect fluid communication with the first perforation and the second perforation.
Regarding claim 14, Hsueh teaches a miniature valve device (27) to form a miniature fluid control device, wherein the miniature valve device comprises: a valve film (27) comprising a valve opening (270) spatially corresponding to the raised structure of the gas collecting plate; and a gas outlet plate (28) comprising a pressure-releasing perforation (281), an outlet perforation (282), a second pressure-releasing chamber (284), a second outlet chamber (283) and a fiducial surface (288), wherein the fiducial surface is concaved to define the second pressure-releasing chamber and the second outlet chamber, the pressure-releasing perforation is disposed in the center of the second pressure-releasing chamber, a raised structure (281a) is disposed around a first end of the pressure-releasing perforation, and the raised structure is raised from the fiducial surface, wherein the outlet perforation is in fluid communication with the second outlet chamber, and the second pressure-releasing chamber and the second outlet chamber is in fluid communication with each other by a communication channel; wherein the valve film and the gas outlet plate are stacked on each other sequentially and are positioned to the gas-collecting chamber, 32Attorney Docket No. 5852-0263PUSI wherein the pressure-releasing perforation is spatially corresponding to the first perforation of the gas collecting plate, the second pressure-releasing chamber is spatially corresponding to the first pressure-releasing chamber of the gas collecting plate, and the second outlet chamber is spatially corresponding to the first outlet chamber of the gas collecting plate, wherein the valve film is disposed between the gas collecting plate and the gas outlet plate and blocks the fluid communication between the first pressure-releasing chamber and the second pressure-releasing chamber, and the valve opening is disposed between the second perforation and the outlet perforation and is moved away from the raised structure of the gas collecting plate by the gas transportation, so that the gas guided in the miniature transportation device is guided through the valve opening and transferred to the outlet perforation to be discharged therefrom to perform a pressurizing operation, wherein when the discharged gas flows back through the outlet perforation, the valve opening is closed by abutting against the raised structure of the gas collecting plate, the gas subsequently flows along the communication channel to the second pressure-releasing chamber, and the gas pushes the valve film away from the raised structure of the gas outlet plate, so that the pressure-releasing perforation is opened and the gas flows out therefrom, thereby performing a gas-releasing operation.
Regarding claim 15, Hsueh teaches that the gas outlet plate further includes at least one position-limiting structure (i.e. upward face of 284 from which 281 extends) disposed in the second pressure-releasing chamber.
Regarding claim 16, Hsueh teaches that the first pressure-releasing chamber and the first outlet chamber are formed on the fiducial surface opposite to the gas-collecting chamber.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
With respect to the argument that the time period (i.e. assembly vs. operation) between the adjustment disclosed by applicant and that taught by Hsueh, the examiner notes that the timing of adjustment is not specified.  Accordingly, the examiner is not persuaded that the operational reciprocation and resultant gap adjustment taught by Hsueh is patentably distinct from the claimed gap adjustment.  Furthermore, the examiner notes that the claimed invention is directed to an apparatus, and not to a method of manufacture or other class of invention.  The applicant is reminded that an apparatus is directed to what the apparatus is, rather than what it does or how it is made in the absence of any structural distinction conferred by such function or manufacture.  As best understood by the examiner, the applicant contends that any adjustment of the gap takes place at time of manufacture and the gap is thereafter substantially constant (save for the noted operational reciprocation).  In the absence of any limitation on the gap that is not taught by the prior art, changes in the dimensions at time of manufacture do not appear to convey any structural distinction on the claimed invention relative to the prior art.  Accordingly, the examiner maintains that the claimed invention is obvious in view of the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1 September 2022